DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-20 are pending in this instant application per amended claims filed on 05/25/2021 by Applicant as written response to restriction requirement of 05/05/2021, wherein Claims 1, 8 and 18 are three independent claims reciting delivery pod, method and apparatus claims with Claims 2-7, 9-17 and 19-20 dependent on said three independent claims respectively.  Said written response of 05/25/2021 amended original Claims 1-2, 4-8 & 18.   
No new IDS has been filed by the Applicant so far since 09-05-2019 (that had already been considered and entered).                 
This Office Action is a non-final rejection on merits in response to the written response filed by the Applicant on 25 MAY 2021 for its original application of 09/05/2019 that is titled:         “Method and Apparatus for Gig Economy Transportation of Delivery Pods”.           
Accordingly, amended Claims 1-20 are now being rejected herein.       

Based on the Applicant’s claim amendments and arguments filed on 05/25/2021, Claims 1-20 are now being examined, and being rejected herein, as part of this Office Action.                

 Claim Objections 
Independent Claim 8 is are objected to because of the following informalities:  
Claim 8, line 4 recites a phrase “the delivery location and the delivery destination” that is unclear, because line 3 recites a phrase “a delivery origin and a delivery destination”;  and Examiner is unsure what the Applicant meant by “location” in line 4 or did the Applicant want to state “origin” as is recited in line 3 and matches the “destination” in both lines 3 & 4.            
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 8, line 4 recites a limitation “the delivery location” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation 
Claims 9-17, depending from independent Claim 8 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 8.                
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 05/25/2021 are shown as bold underlined additions, and all deletions may not be shown.)           


Exemplary Analysis for Rejection of Claims 8-17 

Independent Claim 8 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0380798 filed by Frankel, Scott (hereinafter “Frankel”) in view of Pub. No. US 2016/ 0171434 filed by Ladden et al. (hereinafter “Ladden”), and further in view of Pub. No. US 2016/ 0155086 filed by Fuller et al. (hereinafter “Fuller”), and as described below for each claim/ limitation.           

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 8, Frankel teaches ---            
8. (Currently Amended)   A method comprising:       
receiving a delivery request for a delivery pod wherein the delivery request includes a delivery origin and a delivery destination;        
(see at least:   Frankel Abstract and Summary in paras [0005]-[0007]; & para [0003] about {“As another example of an asset that utilizes public infrastructure, autonomous delivery devices (ADDs) including drones, pods, autonomous vehicles, and/or robots have been considered that would use public infrastructure and/or airspace to make deliveries and/or provide mobility to individuals.  Use of such ADDs contemplate that each asset would be managed by a respective third party company and deployed when a physical item is requested by a consumer for delivery or a user requests a ride from an origin to a destination.  Examples of potential contexts in which ADDs could be used include delivery of a package or a fully autonomous ride share vehicle.  Once a user requests use of an ADD, the user enters a requested job, and the third party tech company deploys the relevant asset to accomplish the job.”};  which together are the same as claimed limitations above)       


Frankel teaches ---        
generating (a delivery route) in response to the delivery location and the delivery destination ;              
(see at least:   Frankel ibidem and see citations listed above)   

Frankel teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a delivery route’.  However, Ladden teaches it explicitly.            
(see at least:   Ladden Abstract and Summary in paras [0003]-[0048];  and para [0184] about {“According to some embodiments, a route feature 2106 displays (e.g., to delivery personnel) a route to a user (e.g., by showing a map, by listing a known route, etc.), while in other embodiments, the route feature 2106 can prompt a user (e.g., a manager of delivery personnel) to pick a route to assign to a specific manifest.  In some embodiments, the user interface 2100 can include delivery information 2110 specifying the origin and destination for a manifest.  For example, the delivery information 2110 can display (e.g., to delivery personnel on a mobile application) an origin region (e.g., a geographical region, an internally-known region, a state, a town, etc.), an origin location (e.g., an address, an internally-owned warehouse, etc.), a destination region (e.g., a geographical region, an internally-known region, a state, a town, etc.), and/or a destination location (e.g., an address, an intermediary warehouse, etc.) to a user.  In other embodiments, the mobile application and/or delivery management system can prompt a user (e.g., a manager of delivery personnel) to set any of the above origin and/or destination information (e.g., using a dropdown box, a text box, etc.).”}; & para [0247] about {“FIGS. 8A and 8B illustrate example displays of user interfaces on a mobile device.  FIG. 8A shows an example tracking view where at least one item is in delivery and being tracked.  The system can be configured to display, for example, information about each item such as the name and descriptive information about the item 804A-E, multimedia elements displaying updated photos or videos of each item 806A-E, location of the item on the route 808A-E, as well as other information relating to the tracking of the item, such as a geolocation of the item.  The system can also display the whole route of the item as well as GPS directions to the destination based on a calculated delivery route via a control 809.  In some examples, when an item in an order is at a delivery location or when an item is moved without being at a delivery event location, the system can be configured to alert the delivery personnel to update item information and not make delivery information available for a next delivery segment until an inspection has been passed.  According to one embodiment, the system can gray out the inputs and display an alert message and disable access to delivery information until updated item information is received.  In other embodiments, the system may gray out parts of the delivery information such as the view route control 809 until updated information is received.”};   which together are the same as claimed limitations above to include ‘a delivery route’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Frankel with teachings of Ladden.  The motivation to combine these references would be to allow technology companies to deploy physical assets that utilize public infrastructure for a variety of purposes that may include, among others, mobility for individuals and/or delivery of physical items and initial deployments of assets illustrate the need for regulation and/or management of assets by local municipalities (see paras [0002] & [0004] of Frankel), and to provide appropriate means for online sales and distribution of goods and services that have  grown exponentially with the adoption of the Internet and the proliferation of mobile 
computing devices (see para [0002] of Ladden).         


Frankel and Ladden teach ---       
receiving a first navigational route from (a first host vehicle);         
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above; & para [0043] about {“In one embodiment, the plurality of delivery management information views include a first view operable to display and accept manifest information, including information indicating one or more items for shipping, a second view operable to display, accept, filter and sort general delivery information associated with the one or more items for shipping, a third view operable to display, accept, filter and sort manifest scheduling information, including delivery routing information displays, and a fourth view operable to display, accept, filter and sort order verification information, including in the fourth view visual displays for capturing inspection information displayed responsive to identified delivery events.”}; & para [0046] about {“In one embodiment, the fifth view includes at least an integrated display of a delivery route having at least a first delivery location, and at least a second delivery location.  In one embodiment, the display of the delivery route includes a normal view of the delivery route and a lockout view of the delivery route, wherein the lockout view is configured to obscure information associated with the delivery route.”}; & para [0104] about {“In some embodiments, the manifest component 104B may use the order information 102A to create a manifest of all of the items in a specific order or shipment.  The manifest components can organize delivery based on delivery region, optimal delivery routes, and can modify manifests and delivery routes based on optimizing packing space in a truck so that items at the end of the truck (e.g., closest to the exit) are delivered first.”}; which together are the same as claimed limitations above to include ‘a first navigational route’)      

Frankel and Ladden teach as disclosed above, but they may not explicitly disclose about ‘a first host vehicle’.  However, Fuller teaches it explicitly.            
(see at least:  Fuller Abstract & Brief Summary of the Invention in paras [0017]-[0022]; and paras [0065]-[0066] about {“FIG. 2B is a schematic flowchart showing a sequence of activities 250 for a driver of a full truckload truck 102.  The driver responds to instructions embedded within the cargo delivery data set sent by the host trucking management system 110.  In the illustrative sequence 250 of FIG. 2B, the driver of the truck 102 receives a first cargo pick-up location.  This is represented by Box 210. ......The driver drives to the first cargo pick-up location 210.  As the driver begins to move his truck, the communications module provides navigational instructions.  The instructions may be in the form of a visual map; alternatively or in addition, the instructions may be verbal.”}; & para [0079] about {“The method 300 further includes informing the host trucking management system 110 of approximate arrival of the truck at the first cargo delivery location 215.  This is done by sending a first arrival signal from the communications module 200 using the modem 170.  This step is shown in Box 360.”}; and vehicle navigation system 160; which together are the same as claimed limitations above to include ‘a first host vehicle’)    
Examiner notes that Fuller teaches about other claimed limitations also.      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Frankel and Ladden with the teachings of Fuller.  The motivation to combine these references would be to allow technology companies to deploy physical assets that utilize public infrastructure for a variety of purposes that may include, among others, mobility for individuals and/or delivery of physical items and initial deployments of assets illustrate the need for regulation and/or management of assets by local municipalities (see paras [0002] & [0004] of Frankel), and to provide appropriate means for online sales and distribution of goods and services that have  grown exponentially with the adoption of the Internet and the proliferation of mobile 
computing devices (see para [0002] of Ladden), and to provide a system wherein a delivery order can be provided to a truck driver electronically, and wherein navigational information concerning the delivery order is automatically provided for the driver through a vehicle navigation system, desirably having an in-cab communications module that allows a trucking company to issue a dispatch to a driver in a remote location, and wherein the dispatch includes initial pick-up location, interim pick-up or drop off locations, fuel route information, and/or final delivery location (see para [0016] of Fuller).        


Frankel, Ladden and Fuller teach ---        
transmitting a first host request to the first host vehicle in response to a first segment of the delivery route matching a segment of the first navigational route;   and        
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above; & paras [0080]-[0081] about {“The first arrival signal may be initiated by the driver through the user interface 155.  For example, the driver may touch a portion of the touch screen 155 to affirmatively indicate approximate arrival.  Alternatively, and more preferably, the first arrival signal is sent automatically by the processing unit 150 through the modem 170 upon receiving confirmation from the vehicle navigation system 160 that the driver is within a specified distance from the first cargo delivery location 215. In one aspect, the method 300 further includes driving the truck and cargo to a second cargo delivery location 235 while referencing the map provided by the vehicle navigation system 160.  The driver arrives at the second cargo delivery location 235, whereupon the host trucking management system 110 is again informed of arrival.  In one aspect, the second cargo delivery location 235 is not provided to the driver until after the driver has arrived at the first cargo delivery location 215.”}; & para [0085] about {“The cargo delivery data set includes a first cargo delivery location.  In addition, the cargo delivery data set may include a desired delivery time for the first cargo delivery location, a first cargo pick-up location, a desired pick-up time for the first cargo pick-up location, a refueling location, a second cargo pick-up location, a second cargo delivery location, or combinations thereof.  The instructions representing the cargo delivery data set may be implemented through the navigational system once the driver begins to move.”};  which together are the same as claimed limitations above)    


Frankel, Ladden and Fuller teach ---         
receiving a delivery completion indication from the first host vehicle in response to a towing operation of the delivery pod and a completion of the first segment of the delivery route.             
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above; & FIG. 4 & paras [0086]-[0088] about{“The method 400 next includes receiving an acknowledgement receipt of the first cargo delivery location from the user interface.  This is shown at Box 420.  As part of this step 420, a receipt signal is sent from the communications module 200 to the host trucking management system.  This may be done by the driver pressing an acknowledgement button on the touch screen of the in-cab communications module 200. ......The method 400 further includes receiving a first delivery signal through the host trucking management system 110.  This is presented in Box 430.  The first delivery signal confirms that the truck has arrived at the first cargo delivery location. ...... The first delivery signal may be initiated by the driver through the user interface 155.  For example, the driver may touch a portion of the touch screen to affirmatively indicate approximate arrival.  Alternatively, or in addition, the first delivery signal is sent automatically by the processing unit 150 through the modem 170 upon receiving confirmation from the vehicle navigation system 160 that the driver is within a specified distance from the first delivery location.”}; & para [0104] about {“In an alternative embodiment, the navigation system senses that the driver has generally arrived at the cargo delivery destination.  The host trucking management system 110 then sends the driver a confirmation notice.  The confirmation notice may be the same as the arrival macro discussed above.  In one embodiment, the first arrival signal is sent automatically by the processing unit upon receiving confirmation from the vehicle navigation system that a truck has arrived at the first cargo delivery location  and the truck has remained substantially stationary for a designated period of time such as ten minutes.”};  which together are the same as claimed limitations above)       




Dependent Claims 9-17 are rejected under 35 USC 103 as unpatentable over Frankel in view of Ladden and Fuller as applied to the rejection of independent Claim 8 above, and as described below for each claim/ limitation.             

With respect to Claim 9, Frankel, Ladden and Fuller teach ---          
9. (Original)   The method of claim 8 wherein the method is further operative to receive a second navigational route from a second host vehicle and wherein the method being operative to transmit a second host request in response to a second segment of the delivery route matching a segment of the second navigational route.              
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above; & para [0046] about {“In one embodiment, the fifth view includes at least an integrated display of a delivery route having at least a first delivery location, and at least a second delivery location.  In one embodiment, the display of the delivery route includes a normal view of the delivery route and a lockout view of the delivery route, wherein the lockout view is configured to obscure information associated with the delivery route.”}; which together are the same as claimed limitations above)     
(see at least:   Fuller ibidem and see citations listed above; & paras [0081] & [0085] cited above for second delivery location & delivery route; & para [0075] about {“In addition, the cargo delivery data set may include a series of additional dispatch data such as a location for cargo pick-up from a consignor, a desired delivery time for the first cargo delivery location 215, a first cargo pick-up location 210, a desired pick-up time for the first cargo pick-up location 210, a refueling location 220, a second cargo pick-up location (which may be a final pick-up location 230), a second cargo delivery location (which may be a final cargo delivery location 235), or combinations thereof.  The instructions representing the cargo delivery data set may cause the navigational system to operate once the driver begins to move.  Stated another way, as the driver begins to move, the navigational system will automatically start, implementing the preloaded dispatch instructions.”}; & para [0107] about {“Alternatively, this may be sent when the navigation system senses that the driver has arrived at the cargo delivery location 610. In either event, the driver is requested to press a "Yes" 602E or a "No" 604E button.  The driver then proceeds to the second cargo delivery location 620.”};  which together are the same as claimed limitations above to include ‘a second navigational route from a second host vehicle’ and ‘a second host request in response to a second segment of the delivery route’)         



With respect to Claim 10, Frankel, Ladden and Fuller teach ---          
10. (Original)   The method of claim 8 further including transmitting a location request to the delivery pod and receiving the delivery origin in response to the location request.      
(see at least:   Frankel ibidem and see citations listed above; & para [0002] about {“In one embodiment, the fifth view includes at least an integrated display of a delivery route having at least a first delivery location, and at least a second delivery location.  In one embodiment, the display of the delivery route includes a normal view of the delivery route and a lockout view of the delivery route, wherein the lockout view is configured to obscure information associated with the delivery route.”}; & para [0042] about {“Furthermore, the information may include messaging regarding compliance and/or non-compliance with the asset parameters generally.  Such messaging may include various levels of severity.  For example, a message may include an informational notice or warning of non-compliance.  The informational notice or warning may further include a grace period in which the non-compliance must be remedied before receiving a citation or other financial penalty or fine.  In still other contexts, a message may include a citation or fine immediately upon determining non-compliance of an asset. Further still, messages may be provided to asset operators and/or asset that indicate or confirm an asset is in compliance with all asset parameters.  Such a positive feedback message may be accompanied by a positive reward such as a discount for future asset uses or other potential benefits like rewards points, discounts at third party retailers, or the like.  Any messaging may be provided to an asset operator for forwarding to an asset user (e.g., through the asset operator software application) or may be provided directly to an asset user.”}; & para [0064] about {“In addition, the asset operator client 220 may receiver real time information regarding an asset including, for example, whether the asset is compliant or noncompliant with asset parameters.  Moreover, as described above guidance information (e.g., regarding available parking or other information to assist in achieving compliance with the asset parameters) may be provided to the asset operator client 220 in real time.  In an example, the asset operator client 220 may provide information received from the asset operator interface 202 or information based on information received from the asset operator interface 202 to asset users via the asset operator's application (e.g., to provide guidance to parking or the like as described above).”};  which together are the same as claimed limitations above to include ‘transmitting a location request to the delivery pod and receiving ...... in  response’)       
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above)   



With respect to Claim 11, Frankel, Ladden and Fuller teach ---          
11. (Original)   The method of claim 8 further including transmitting a location request to the delivery pod and confirming the delivery origin in response to the location request.      
(see at least:   Frankel ibidem and see citations listed above; & para [0002] about {“In one embodiment, the fifth view includes at least an integrated display of a delivery route having at least a first delivery location, and at least a second delivery location.  In one embodiment, the display of the delivery route includes a normal view of the delivery route and a lockout view of the delivery route, wherein the lockout view is configured to obscure information associated with the delivery route.”}; & para [0042] about {“Furthermore, the information may include messaging regarding compliance and/or non-compliance with the asset parameters generally.  Such messaging may include various levels of severity.  For example, a message may include an informational notice or warning of non-compliance.  The informational notice or warning may further include a grace period in which the non-compliance must be remedied before receiving a citation or other financial penalty or fine.  In still other contexts, a message may include a citation or fine immediately upon determining non-compliance of an asset. Further still, messages may be provided to asset operators and/or asset that indicate or confirm an asset is in compliance with all asset parameters.  Such a positive feedback message may be accompanied by a positive reward such as a discount for future asset uses or other potential benefits like rewards points, discounts at third party retailers, or the like.  Any messaging may be provided to an asset operator for forwarding to an asset user (e.g., through the asset operator software application) or may be provided directly to an asset user.”}; & para [0084] about {“The data integrity rules 316 may also define acceptable limits regarding the accuracy of asset data provided by the asset operators, which may be verified using data integrity confirmation approaches described above.”};  which together are the same as claimed limitations above to include ‘transmitting a location request to the delivery pod and confirming ...... in response’)    
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above)   



With respect to Claim 12, Frankel, Ladden and Fuller teach ---          
12. (Original)   The method of claim 8 further including transmitting a payment in response to the delivery completion indication.             
(see at least:   Frankel ibidem and see citations listed above; & para [0045] about {“Such bulk billing may include interfaces that may be presented to a municipality that includes any fees due for a given period, status of payment of fees, or other information regarding charges applied to a given asset operator.  It is even further contemplated that the fee could be dynamic based”};  which together are the same as claimed limitations above to include ‘a payment’)     
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above)   



With respect to Claim 13, Frankel, Ladden and Fuller teach ---          
13. (Original)   The method of claim 8 receiving a first host confirmation in response to the first host request and wherein the first host confirmation is indicative of the first host being operative to transport the delivery pod along the first segment of the delivery route.             
(see at least:   Frankel ibidem and see citations listed above; & see para [0002] cited above for delivery pod)   
(see at least:   Ladden ibidem and see citations listed above)   
(see at least:   Fuller ibidem and see citations listed above; & para [0082] about {“Alternatively or in addition, in response to the host trucking management system 110 receiving the first arrival signal, a confirmation of delivery is sent to the first consignee.  In one aspect, the confirmation of delivery is sent following a selected period of time after arrival of the truck at the first cargo delivery location 215.”}; & para [0087] about {“The method 400 further includes receiving a first delivery signal through the host trucking management system 110.  This is presented in Box 430.  The first delivery signal confirms that the truck has arrived at the first cargo delivery location.”}; & para [0090] about {“The method 400 also includes receiving a first pick-up signal through the host trucking management system 110.  The first pick-up signal confirms that the truck has arrived at the first cargo pick-up location.  This optional step may be employed when the cargo delivery data set instructs the driver as to a first cargo delivery location.”}; & para [0104] about {“In an alternative embodiment, the navigation system senses that the driver has generally arrived at the cargo delivery destination.  The host trucking management system 110 then sends the driver a confirmation notice.  The confirmation notice may be the same as the arrival macro discussed above.  In one embodiment, the first arrival signal is sent automatically by the processing unit upon receiving confirmation from the vehicle navigation system that a truck has arrived at the first cargo delivery location and the truck has remained substantially stationary for a designated period of time such as ten minutes.”}; & para [0107] about {“FIG. 6E provides a screen shot 600E requesting confirmation from the driver of departure from the first cargo delivery location of tab 610.  This screen shot 600E is a departure macro that may be sent by the host trucking management system 110 after a certain period of time from after the driver has arrived at the cargo delivery location 610.”};  which together are the same as claimed limitations above to include ‘a/the first host confirmation’)   



With respect to Claim 14, Frankel, Ladden and Fuller teach ---          
14. (Original) The method of claim 8 wherein the first navigational route is received in response to a host vehicle request.         
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above; & see citations for ‘host vehicle’ and ‘first navigational route’ above)   
(see at least:   Fuller ibidem and see citations listed above; & host trucking management system 110 and vehicle navigation system 160)     



With respect to Claim 15, Frankel, Ladden and Fuller teach ---          
15. (Original) The method of claim 8 wherein the first navigational route is received in response to a host vehicle request transmitted to a plurality of registered host vehicles.     
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above; & see citations for ‘host vehicle’ and ‘first navigational route’ above)   
(see at least:   Fuller ibidem and see citations listed above; & host trucking management system 110 and vehicle navigation system 160)       



With respect to Claim 16, Frankel, Ladden and Fuller teach ---          
16. (Original) The method of claim 8 further including transmitting a host vehicle indicator to the delivery pod in response to transmitting the first host request.        
(see at least:   Frankel ibidem and see citations listed above; & see para [0002] cited above for delivery pod)    
(see at least:   Ladden ibidem and see citations listed above; & see citations for ‘host vehicle’ above)    
(see at least:   Fuller ibidem and see citations listed above; & host trucking management system 110 and vehicle navigation system 160)     



With respect to Claim 17, Frankel, Ladden and Fuller teach ---          
17. (Original) The method of claim 8 wherein the delivery route is generated in response to the first navigational route.           
(see at least:   Frankel ibidem and see citations listed above)   
(see at least:   Ladden ibidem and see citations listed above& see citations for ‘first navigational route’ above)   
(see at least:   Fuller ibidem and see citations listed above; & host trucking management system 110 and vehicle navigation system 160)      




With respect to Claims 1-7, the limitations of these delivery pod claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 8-17 as described above using cited references of Frankel, Ladden and Fuller, because the limitations of these delivery pod Claims 1-7 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 8-17 as described above.                


With respect to Claims 18-20, the limitations of these apparatus claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 8-17 as described above using cited references of Frankel, Ladden and Fuller, because the limitations of these apparatus Claims 18-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 8-17 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691